Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This office action is responsive to the application filed on 01/15/2021.
Claims 2-17 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-17 rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 5-19 of U.S. Patent No. 10,978,090 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. A comparison of the claims from the current application and U.S. Patent No. 10,978,090 B2 is shown below.
Current Application
U.S. Patent No. 10,978,090 B2
2. A non-transitory computer-readable storage medium, storing one or more programs
for execution by one or more processors of an electronic device, the one or more programs
including instructions for:

determining, based on comparing an amount of light detected on at least a front surface of
the electronic device to a threshold amount of light, whether to operate a voice trigger in a standby mode or in a listening mode;

in accordance with a determination to operate the voice trigger in the listening mode:

receiving a sound input;

determining whether the sound input includes predetermined content;

and upon a determination that the sound input includes the predetermined content,
initiating a speech-based service;

and in accordance with a determination to operate the voice trigger in the standby mode,
forgoing initiating the speech-based service based on received sound input.
1. A non-transitory computer-readable storage medium, storing one or more programs for execution by one or more processors of an electronic device, the one or more programs including instructions for:

determining, based on comparing an amount of light detected on at least a front surface of the electronic device to a threshold amount of light, whether to operate a voice trigger in a standby mode or in a listening mode;

in accordance with a determination to operate the voice trigger in the listening mode:

receiving a sound input;

determining whether the sound input corresponds to a predetermined type of sound;

upon a determination that the sound input corresponds to the predetermined type of sound, determining whether the sound input includes predetermined content;

upon a determination that the sound input includes the predetermined content, initiating a speech-based service;

and in accordance with a determination to operate the voice trigger in the standby mode, forgoing initiating the speech-based service based on received sound input.
16. A method for operating a voice trigger, comprising:

at an electronic device including one or more processors and memory storing instructions for
execution by the one or more processors:

determining, based on comparing an amount of light detected on at least a front
surface of the electronic device to a threshold amount of light, whether to operate the voice
trigger in a standby mode or in a listening mode;

in accordance with a determination to operate the voice trigger in the listening mode:

receiving a sound input;

determining whether the sound input includes predetermined content;

and upon a determination that the sound input includes the predetermined content,
initiating a speech-based service;

and in accordance with a determination to operate the voice trigger in the standby mode,
forgoing initiating the speech-based service based on received sound input.
18. A method for operating a voice trigger, comprising:

at an electronic device including one or more processors and memory storing instructions for execution by the one or more processors:

determining, based on comparing an amount of light detected on at least a front surface of the electronic device to a threshold amount of light, whether to operate the voice trigger in a standby mode or in a listening mode;

in accordance with a determination to operate the voice trigger in the listening mode:

receiving a sound input;

determining whether the sound input corresponds to a predetermined type of sound;

upon a determination that the sound input corresponds to the predetermined type of sound, determining whether the sound input includes predetermined content;

upon a determination that the sound input includes the predetermined content, initiating a speech-based service;

and in accordance with a determination to operate the voice trigger in the standby mode, forgoing initiating the speech-based service based on received sound input.
17. An electronic device, comprising:

one or more processors;

a memory;

and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:

determining, based on comparing an amount of light detected on at least a front surface of the electronic device to a threshold amount of light, whether to operate a voice trigger in a standby mode or in a listening mode;

in accordance with a determination to operate the voice trigger in the listening mode:

receiving a sound input;

determining whether the sound input includes predetermined content;

and upon a determination that the sound input includes the predetermined content, initiating a speech-based service;

and in accordance with a determination to operate the voice trigger in the standby mode, forgoing initiating the speech-based service based on received sound input.
19. An electronic device, comprising:

one or more processors;

a memory;

and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:

determining, based on comparing an amount of light detected on at least a front surface of the electronic device to a threshold amount of light, whether to operate a voice trigger in a standby mode or in a listening mode;

in accordance with a determination to operate the voice trigger in the listening mode:

receiving a sound input;

determining whether the sound input corresponds to a predetermined type of sound;

upon a determination that the sound input corresponds to the predetermined type of sound, determining whether the sound input includes predetermined content;

upon a determination that the sound input includes the predetermined content, initiating a speech-based service;

and in accordance with a determination to operate the voice trigger in the standby mode, forgoing initiating the speech-based service based on received sound input.


Regarding Claim 2, Claim 1 of U.S. Patent No. 10,978,090 and Claim 2 are nearly identical except that Claim 1 of U.S. Patent No. 10,978,090 includes the additional limitation of “determining whether the sound input corresponds to a predetermined type of sound”. Therefore, it is obvious that the claims are not patentably distinct from one another.
Regarding Claim 3, Claim 5 of U.S. Patent No. 10,978,090 is similar to Claim 3.
Regarding Claim 4, Claim 6 of U.S. Patent No. 10,978,090 is identical to Claim 4.
Regarding Claim 5, Claim 7 of U.S. Patent No. 10,978,090 is identical to Claim 5.
Regarding Claim 6, Claim 8 of U.S. Patent No. 10,978,090 is similar to Claim 6.
Regarding Claim 7, Claim 9 of U.S. Patent No. 10,978,090 is identical to Claim 7.
Regarding Claim 8, Claim 10 of U.S. Patent No. 10,978,090 is similar to Claim 8.
Regarding Claim 9, Claim 11 of U.S. Patent No. 10,978,090 is identical to Claim 9.
Regarding Claim 10, Claim 12 of U.S. Patent No. 10,978,090 is identical to Claim 10.
Regarding Claim 11, Claim 13 of U.S. Patent No. 10,978,090 is identical to Claim 11.
Regarding Claim 12, Claim 14 of U.S. Patent No. 10,978,090 is identical to Claim 12.
Regarding Claim 13, Claim 15 of U.S. Patent No. 10,978,090 is identical to Claim 13.
Regarding Claim 14, Claim 16 of U.S. Patent No. 10,978,090 is identical to Claim 14.
Regarding Claim 15, Claim 17 of U.S. Patent No. 10,978,090 is identical to Claim 15.
Regarding Claim 16, Claim 18 of U.S. Patent No. 10,978,090 and Claim 16 are nearly identical except that Claim 18 of U.S. Patent No. 10,978,090 includes the additional limitation of “determining whether the sound input corresponds to a predetermined type of sound”. Therefore, it is obvious that the claims are not patentably distinct from one another.
Regarding Claim 17, Claim 19 of U.S. Patent No. 10,978,090 and Claim 17 are nearly identical except that Claim 19 of U.S. Patent No. 10,978,090 includes the additional limitation of “determining whether the sound input corresponds to a predetermined type of sound”. Therefore, it is obvious that the claims are not patentably distinct from one another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672